DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I and species A-2, B-1 and C-2, claims 1-3, 8, 10-15 and 20 in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the grounds that the groups of claims recite overlapping subject matter and that examination of all the pending claims does not appear to impose a serious burden upon the Examiner. This is not found persuasive because establishing that the inventions are classified in different classes and/or subclasses (as set forth in the 1st paragraph of the Restriction Requirement) establishes that a serious burden exists on the examiner if restriction is not required.  Further, it is noted that the search required for Group II (method) is not required for Group I (product) since the method requires that the layer comprising at least one metal salt is partially or completely diffused into the layer comprising a perovskite material which is not required by the product. Therefore, there would be a serious burden on the examiner if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-7, 9 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 contains the limitation “wherein the cathode comprises at least one conducting material selected from the group consisting of LiF/AI, Au, Ag, Al, Cu, Cr, In, Li, Mg, W, Zn, Ni, a metal oxide, a transparent conducting oxide, a transparent conducting graphene thin film, a transparent conducting nanotube film, a transparent ultrathin metal, a metal, metal nanowires, and combinations thereof”. First, the terms “thin film” and “ultrathin” metal are relative terms which renders the claim indefinite.  The terms "thin film” and “ultrathin” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What thickness would read on a “thin film” or an “ultrathin” metal? Second, the claim contains a false dichotomy which renders the claim unclear. The claim includes “a metal” as an alternative to several specific metals listed and as an alternative to “metal nanowires” and “a transparent ultrathin metal”. The term “a metal” is a broader limitation that includes the specifically listed metals, metal nanowires and a transparent ultrathin metal. Appropriate correction and clarification is required.

Claim 15 contains the limitation “wherein the layer comprising a metal salt has an initial thickness of from about 0.1 nm to about 100 nm thick and becomes partially or completely diffused in the layer comprising a perovskite material”. The structural requirements of the photovoltaic device of claim 15 are unclear. Claim 15 depends from claim 1 which requires separate layers, one comprising a metal salt and one comprising a perovskite material. Claim 15 allows the layer comprising a metal salt to be completely diffused into the layer comprising perovskite material such that there is one layer comprising both the metal salt and the perovskite material. The claim is to the final product of the photovoltaic device. The claim language appears to be a product by process limitation or intermediate product limitation and the resulting required structure of the photovoltaic device is unclear. Does the end product of the photovoltaic device have separate layers, one comprising metal salt and one comprising perovskite material? Or a single mixed layer comprising both? If a single mixed layer is required in the photovoltaic device, claim 1 should be amended to reflect this requirement. Since the “completely diffused” limitation is not consistent with the separate layer requirements of claim 1 and it is unclear what structural requirement are imparted by the “initial thickness” of the layer comprising a metal salt, for the purpose of this Office Action, claim 15 will not be further treated on the merits. Appropriate correction and clarification is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 includes the limitation “wherein the layer comprising a metal salt has an initial thickness of from about 0.1 nm to about 100 nm thick and becomes partially or completely diffused in the layer comprising a perovskite material”. Thus, claim 15 allows the layer comprising a metal salt to be completely diffused into the layer comprising perovskite material such that there is one layer comprising both the metal salt and the perovskite material. Claim 1, from which claim 15 depends, requires separate layers, one comprising a metal salt and one comprising a perovskite material. As a result, claim 15 does not include all of the limitations of the claim from which it depends.  For the purpose of this Office Action, claim 15 will not be further treated on the merits. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 10-14 and 20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Irwin et al. (US 2015/0243444).

Regarding claim 1, Irwin discloses a photovoltaic device in Figure 7 comprising:
	a substrate (3913) comprising a first surface (top surface) and a second opposing surface (bottom surface) (Figure 7 and [78]);
	a first electrode (3912) disposed directly on at least one of the first surface or the second surface of the substrate (3913) (Figure 7 and [78]);
a layer comprising a perovskite material (3908) ([21] and [82]);
	a layer comprising a metal salt (3909), the metal salt comprising an alkali metal halide salt, an alkaline earth metal halide salt, a transition metal halide salt, a sulfide salt, or combinations thereof (As discussed in [33], layer 3909 can be a metal sulfide such as Sn sulfide which reads on a sulfide salt); and
	a second electrode (3902) ([78]),
	wherein the layer comprising a metal salt (3909) and the layer comprising a perovskite material (3908) are located between the first electrode (3912) and the second electrode (3902) (Figure 7).


	Regarding claim 8, Irwin discloses all of the claim limitations as set forth above. Irwin additionally discloses that the layer comprising a perovskite material (3908) comprises at least one hybrid halide perovskite having the formula ABX3, where A is methylammonium (MA), formamidinium (FA), ethanediammonium (EA) or iso-propylammonium; B is Pb, Sn, Ge, Cu, Sr, Ti, Mn, or Zn; and X is a halide ([78], [82], [62], [64], [72]).

Regarding claim 14, Irwin discloses all of the claim limitations as set forth above. Irwin additionally discloses a carrier transport layer (3910) ([78] and [83]), wherein the carrier transport layer is disposed directly on the layer comprising a metal salt (3909), such that the layer comprising a metal salt (3909) is located between the layer comprising a perovskite material (3908) and the carrier transport layer (3910) (Figure 7).
Regarding claim 20, Irwin discloses all of the claim limitations as set forth above. Irwin additionally discloses that the carrier transport layer (3910) is a first carrier transport layer and the photovoltaic device further includes a second carrier transport layer (3907) (As discussed in [84], the interfacial layers including layer 3907 can enhance carrier transport).

Regarding claim 10, Irwin discloses all of the claim limitations as set forth above. Irwin additionally discloses that the second carrier transport layer (3907) is disposed directly on the layer comprising a perovskite material (3908) (Figure 7).

Regarding claim 11, Irwin discloses all of the claim limitations as set forth above. Irwin additionally discloses that the carrier transport layer (3910) comprises either at least one electron transport layer selected from the group consisting of a layer of [6,6]-phenyl-C61 -butyric acid methyl ester (PCBM), a layer of Al-doped ZnO (AZO), a layer of TiO2, a layer of bathocuproine (BCP), and combinations thereof, or at least one hole transport layer selected from the group consisting of a layer of poly (3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), a layer of poly(3-hexylthiophene-2,5-diyl) (P3HT), and combinations thereof ([83], layer 3910 can be P3HT).

Regarding claim 12, Irwin discloses all of the claim limitations as set forth above. Irwin additionally discloses that the second carrier transport layer (3907) is an electron transport layer ([84], [40] and [43], interfacial layer 3907 can include TiO2 which is an electron transport material), the second electrode (3902) is a cathode ([80]), and the electron transport layer (3907) is disposed on the cathode (3902) (It is noted that disposed on does not require direct contact), such that the electron transport layer (3907) is located between the layer comprising a perovskite material (3908) and the cathode (3902) (Figure 7).

Regarding claim 13, Irwin discloses all of the claim limitations as set forth above. Irwin additionally discloses that the cathode (3902) comprises at least one conducting material selected from the group consisting of LiF/Al, Au, Ag, Al, Cu, Cr, In, Li, Mg, W, Zn, Ni, a metal oxide, a transparent conducting oxide, a transparent conducting graphene thin film, a transparent conducting nanotube film, a transparent ultrathin metal, a metal, metal nanowires, and combinations thereof ([80]).

Claims 1-3 and 8 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gotanda et al. (US 2016/0276607).

Regarding claim 1, Gotanda discloses a photovoltaic device in Figure 1C comprising:
	a substrate (15) comprising a first surface (top surface) and a second opposing surface (bottom surface) ([28]);
	a first electrode (10) disposed directly on at least one of the first surface or the second surface of the substrate ([31]-[33]);
	a layer comprising a perovskite material (13) ([53]-[54]);
	a layer comprising a metal salt (12), the metal salt comprising an alkali metal halide salt, an alkaline earth metal halide salt, a transition metal halide salt, a sulfide salt, or combinations thereof ([55]-[56]); and
	a second electrode (20) ([18]-[19]),
	wherein the layer comprising a metal salt (12) and the layer comprising a perovskite material (13) are located between the first electrode (10) and the second electrode (20) (Figure 1C).

Regarding claims 2 and 3, Gotanda discloses all of the claim limitations as set forth above. Gotanda additionally discloses that the metal salt comprises at least one alkali metal halide salt having the formula MX, where M is Li, Na, K, or Rb and X is a halide or a combination of halides and wherein the alkali metal halide salt comprises Nal, NaBr, or a combination thereof ([56]).

Regarding claim 8, Gotanda discloses all of the claim limitations as set forth above. Gotanda additionally discloses the layer comprising a perovskite material comprises at least one hybrid halide perovskite having the formula ABX3, where A is methylammonium (MA), formamidinium (FA), ethanediammonium (EA) or iso-propylammonium; B is Pb, Sn, Ge, Cu, Sr, Ti, Mn, or Zn; and X is a halide ([53]-[54]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726